Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 09/29/2022. Applicant’s argument, filed on 09/29/2022 has been entered and carefully considered. Claims 1-8 are pending.

Double Patenting rejection against US application 17/519,712 is deferred based on the arguments submitted on 06/02/2022.

The application filed on 01/19/2022 is a CON of 17/027,154 filed on 09/21/2020, which is a CON of 16/372,287 filed on 04/01/2019 (ABN), which is a CON of PCT/KR2017/011138 filed on 10/10/2017. Claimed foreign priority to KOREA, REPUBLIC OF 10-2016-0127887 filed on 10/04/2016, KOREA, REPUBLIC OF 10-2016-0129386 filed on 10/06/2016, and KOREA, REPUBLIC OF 10-2017-0090616 filed on 07/17/2017. The certified copy of priority has been filed on 03/29/2022.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered. 

	
Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Therefore, the rejection is maintained.	
	
Examiner’s Note

Claims 1-6 refer to "A method for decoding a 360-degree image”, Claim 7 refers to “A method for encoding a 360-degree image”, Claim 8 refers to "A non-transitory computer-readable recordable medium”. Claims 7-8 are similarly rejected in light of rejection of claims 1-6, any obvious combination of the rejection of claims 1-6, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 20190215532 A1), hereinafter He, in view of Xu et al. (US 20180020202 A1), hereinafter Xu, further in view of Shin et al. (US 20190222862 A1), hereinafter Shin, further in view of Fang et al. (US 20200288136 A1), hereinafter Fang.
	
	Regarding claim 1, He discloses a method for decoding a 360-degree image, the method comprising (Abstract): receiving a bitstream in which the 360-degree image is encoded, the bitstream including data of an extended 2-dimensional image, the extended 2-dimensional image including a 2-dimensional image and a predetermined extension region (Fig. 4b-C), and the 2-dimensional image being projected from an image with a 3-dimensional projection structure and including at least one face ([0117]); and reconstructing the extended 2-dimensional image by decoding the data of an extended 2-dimensional image, wherein a size of the extension region is determined based on width information indicating a width of the extension region, the width information being obtained from the bitstream, and wherein sample values of the extension region are determined differently according to a padding method selected from a plurality of padding methods ([0121]-[0122], [0157]).  
	He discloses all the elements of claim 1 but He does not appear to explicitly disclose in the cited section wherein a size of the extension region to be padded is determined based on width information indicating a width of the extension region, the width information being obtained from the bitstream.
	However, Xu from the same or similar endeavor teaches wherein a size of the extension region to be padded is determined based on width information indicating a width of the extension region, the width information being obtained from the bitstream (Fig. 13, [0109]-[0110]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He to incorporate the teachings of Xu to produce high quality real life video (Xu, [0004]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	He in view of Xu discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section extension region to be padded.
	However, Shin from the same or similar endeavor teaches extension region to be padded ([0006]-[0009]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He in view of Xu to incorporate the teachings of Shin to improve compression performance (Shin, [0010]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	He in view of Xu further in view of Shin discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section first width information of the extension region on a left side of the face and second width information of the extension region on a right side of the face, both the first width information and the second width information.
	However, Fang from the same or similar endeavor teaches first width information of the extension region on a left side of the face and second width information of the extension region on a right side of the face, both the first width information and the second width information ([0003], [0014], [0032], [0182]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He in view of Xu further in view of Shin to incorporate the teachings of Fang to better generate the pictures (Fang, [0012]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, He in view of Xu further in view of Shin further in view of Fang discloses the method of claim 1, wherein the padding method is selected from the plurality of padding methods based on selection information obtained from the bitstream (He, [0121]-[0122], [0155]-[0159], Xu, Fig. 13, it is obvious to the ordinary skill in the art).  

	Regarding claim 3, He in view of Xu further in view of Shin further in view of Fang discloses the method of claim 1, wherein the plurality of padding methods includes at least a first padding method which copies sample values of the face for the sample values of the extension region (He, [0121]-[0122], [0155]-[0159], Xu, Fig. 13, Shin, [0094]).  

	Regarding claim 4, He in view of Xu further in view of Shin further in view of Fang discloses the method of claim 2, wherein the first padding method horizontally copies the sample values of the face to the sample values of the extension region (He, [0121]-[0122], [0155]-[0159], Xu, Fig. 13, Shin, [0094], it is obvious to the ordinary skill in the art).  

	Regarding claim 5, He in view of Xu further in view of Shin further in view of Fang discloses the method of claim 1, wherein the plurality of padding methods includes at least a 152392128.0014C1C1second padding method which changes sample values of the face for the sample values of the extension region (He, [0121]-[0122], [0157], Xu, Fig. 13, Shin, [0094], it is obvious to the ordinary skill in the art).  

Regarding claim 7-8, See Examiner’s Note.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487